DETAILED ACTION
This Office Action is in response to the Applicants' communication filed on August 22, 2022. Claims 1-22 are currently pending and have been examined. 
Notice of Pre-AIA  or AIA  Status 
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Response to Arguments
Applicant's arguments filed on August 22, 2022 have been fully considered. 
Applicant argues in its that cited arts fail to teach limitations of the independent Claim 1, specifically: 
“An object detection method comprising: receiving sensor data including a plurality of images associated with a sensor region as the actor traverses an environment, the plurality of images characterizing changes of illumination in the sensor region over time, the sensor region including a region to be traversed by the actor in the future; processing the plurality of images determine a change of illumination in sensor the region over time, the processing including: registering the plurality of images to a common coordinate system based at least in part on odometry data characterizing the actor's traversal of the environment; and determining the change of illumination in the sensor region over time based on the registered plurality of images; and determining an object detection result based at least in part on the change of illumination in the sensor region over time."
Examiner replies: In response to applicant’s argument that there is no teaching, suggestion, or motivation to combine the references, the examiner recognizes that obviousness may be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so found either in the references themselves or in the knowledge generally available to one of ordinary skill in the art.  See In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007).
During patent examination, the pending claims must be given their broadest reasonable interpretation consistent with the specification. See MPEP § 2111. Further, although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims. See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993). See also MPEP § 2145(VI).
In response to applicant's argument that the examiner's conclusion of obviousness is based upon improper hindsight reasoning, it must be recognized that any judgment on obviousness is in a sense necessarily a reconstruction based upon hindsight reasoning.  But so long as it takes into account only knowledge which was within the level of ordinary skill at the time the claimed invention was made, and does not include knowledge gleaned only from the applicant's disclosure, such a reconstruction is proper.  See In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971).
Regarding limitations the Claim 1, and similar claimed Claims 21-22, Batur teaches in Figs. 2A-B and [0014]-[0016] that a car 202 is moving forward, and an object 206 is also moving forward but may not be visible; the vehicle 202 may detect a shadow 208 of the occluded object and the shadow is moving towards the direction of the vehicle 202 based on captured one or more images as in steps 254-258. There is nowhere it teaches that only one single image is used to detect shadow moving, where moving implies both temporal-spatial changes, and in this case, luminance change in the region of interest. Therefore, Batur teaches “processing the plurality of images determine a change of illumination in sensor the region over time”.
Piyathilaka teaches a technique to use visual odometry to assist In object localization in low-light condition and challenge environmental conditions; the method utilizes an FFT based image registration to calculate relative translative movement between consecutive captured frames; and II. “Image registration is the process of transforming different sets of data into one coordinate system”. Aqel is cited only for providing an explicit example of vision based odometry including image based for object localization using Vision-based Odometry with a process flow in Fig. 7, where multiple images are captured and process, where image registration is implied. Therefore, Piaythilake and Aqel teach “registering the plurality of images to a common coordinate system based at least in part on odometry data…”.
Bouman is cited to provide an explicit example of detecting object motion based on temporal and spatial changes of shadow.
Batur, Piyathilaka/Aqel and Bouman are all in the field to detect and localize an object. 
Regarding Claim 6, Examiner had a typo in the office action mailed on 4/20/2022. Instead of “Batur as modified teach explicitly on”, it should be “Batur as modified does not teach explicitly on”. Stein uses homography to fitting two images for object detection by separating moving shadows from still object. Stein’s teaching is in the same field and try to solve similar issues as Batur, Piyathilaka/Aqel and Bouman.
Conclusion: Examiner has shown the rejections set forth in the Office Action of April 20. 2022 are proper. Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103, which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 1-5, 17-22 are rejected under 35 U.S.C. 103 as being unpatentable over US 20190339706 A1 (Batur), in view of Piyathilaka, L. and Munasinghe, R., 2010, December. An experimental study on using visual odometry for short-run self localization of field robot. In 2010 Fifth International Conference on Information and Automation for Sustainability (pp. 150-155). IEEE (Piyathilaka) and in further view of Aqel, M.O., Marhaban, M.H., Saripan, M.I. and Ismail, N.B., 2016. Review of visual odometry: types, approaches, challenges, and applications. SpringerPlus, 5(1), pp.1-26 (Aqel) and Bouman, K.L., Ye, V., Yedidia, A.B., Durand, F., Wornell, G.W., Torralba, A. and Freeman, W.T., 2017. Turning corners into cameras: Principles and methods. In Proceedings of the IEEE International Conference on Computer Vision (pp. 2270-2278) (Bouman).
Regarding Claims 1 and 21-22 Batur teaches:
An object detection method comprising: receiving sensor data including a plurality of images associated with a sensor region as the actor traverses an environment, the plurality of images characterizing changes of illumination in the sensor region over time, the sensor region including a region to be traversed by the actor in the future; processing the plurality of images determine a change of illumination in sensor the region over time, the processing including: registering the plurality of images to a common coordinate system based at least in part on odometry data characterizing the actor's traversal of the environment; and determining the change of illumination in the sensor region over time based on the registered plurality of images; and determining an object detection result based at least in part on the change of illumination in the sensor region over time (Batur: Figs. 1-2, a system that detects occluded objects based on detected shadow images and its motion, and uses detected shadow images and motion to guide vehicle operation, where the sensor region includes a region to be traversed by the vehicle that hosts the image system; Figs. 3A-C, the method further teaches that identities and segments ground pixels into regions (ROIs) based on darkness (i.e. illumination difference), and further compare region darkness vs. surrounding regions to determine the region motion (illumination change over time), therefore identify shadows of moving objects).
Batur does not teach explicitly on an image registration method that relies on partially on odometer data. However, Piyathilaka teaches (Piyathilaka: Chapter II, FFT based image registration in visual odometry for localization of field robot, where various visual odometry are summarized Aqel p8-16).
It would have been obvious for one of ordinary skill in the art before the effective filling date of the claimed invention was made to modify Batur with an image registration method that relies on partially on odometer data as further taught by Piyathilaka and Aqel. The advantage of doing so is to provide a method of robot localization based on low cost visual odometry with improved accuracy than wheel based odometry (Piyathilaka: Abstract).
Batur does not illustrate explicitly on determining an object detection result based at least in part on the change of illumination in the sensor region over time. However, Bouman teaches (Bouman: Figs. 1-3, 1D reconstruction of hidden scene and Figs. 7-9, 2D reconstruction of hidden scene using image intensity and color changes over time in a region on an actor’s path).
It would have been obvious for one of ordinary skill in the art before the effective filling date of the claimed invention was made to modify Batur with determining an object detection result based at least in part on the change of illumination in the sensor region over time as further taught by Bouman. The advantage of doing so is to provide a mechanism to detect hidden obstacles with a common camera without expensive equipment (Bouman: Introduction).
Regarding Claim 2, Batur as modified teaches all elements of Claim 1. Batur as modified further teaches:
The method of claim 1 wherein the odometry data is determined using a visual odometry method (Piyathilaka: Chapter II, FFT based image registration in visual odometry for localization of field robot).
Regarding Claim 3, Batur as modified teaches all elements of Claims 1-2. Batur as modified further teaches:
The method of claim 2 wherein the visual odometry method is a direct-sparse odometry method (Aqel: p13, sparse optical flow algorithms).
Regarding Claim 4, Batur as modified teaches all elements of Claim 1. Batur as modified further teaches:
The method of claim 1 wherein the change of illumination in the sensor region over time is due to a shadow cast by an object (Batur: Figs. 1-3).
Regarding Claim 5, Batur as modified teaches all elements of Claims 1/4. Batur as modified further teaches:
The method of claim 4 wherein the object is not visible to the sensor in the sensor region (Batur: Figs. 1-3).
Regarding Claim 17, Batur as modified teaches all elements of Claim 1. Batur as modified further teaches:
The method of claim 1 further comprising providing the object detection result to an interface associated with the actor (Batur: Figs. 1-3, the actor is a vehicle).
Regarding Claim 18, Batur as modified teaches all elements of Claim 1. Batur as modified further teaches:
The method of claim 1 wherein the sensor includes a camera (Batur: Figs. 1-3, the actor is a vehicle).
Regarding Claim 19, Batur as modified teaches all elements of Claim 1. Batur as modified further teaches:
The method of claim 1 wherein the actor includes a vehicle (Batur: Figs. 1-3, the actor is a vehicle).
Regarding Claim 20, Batur as modified teaches all elements of Claim 1. Batur as modified further teaches:
The method of claim 19 wherein the vehicle is an autonomous vehicle (Batur: Figs. 1-3, the actor is a vehicle).
Claims 6-7 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over US 20190339706 A1 (Batur), in view of Piyathilaka, L. and Munasinghe, R., 2010, December. An experimental study on using visual odometry for short-run self localization of field robot. In 2010 Fifth International Conference on Information and Automation for Sustainability (pp. 150-155). IEEE (Piyathilaka) and in further view of Aqel, M.O., Marhaban, M.H., Saripan, M.I. and Ismail, N.B., 2016. Review of visual odometry: types, approaches, challenges, and applications. SpringerPlus, 5(1), pp.1-26 (Aqel), Bouman, K.L., Ye, V., Yedidia, A.B., Durand, F., Wornell, G.W., Torralba, A. and Freeman, W.T., 2017. Turning corners into cameras: Principles and methods. In Proceedings of the IEEE International Conference on Computer Vision (pp. 2270-2278) (Bouman) and US 20180225529 A1 (Stein).
Regarding Claim 6, Batur as modified teaches all elements of Claim 1. Batur as modified does not teach explicitly on determining homographies for transforming at least some of the images to a common coordinate system. However. Stein teaches:
The method of claim 1 wherein processing the plurality of images further includes determining homographies for transforming at least some of the images to a common coordinate system (Stein: Fig. 4, Warp images, follow by homography process, and refined warp for shadow detection; Bouman: section 3.1.1, rectifying images using a homography).
It would have been obvious for one of ordinary skill in the art before the effective filling date of the claimed invention was made to modify Batur as modified with determining homographies for transforming at least some of the images to a common coordinate system as further taught by Stein. The advantage of doing so is to provide a mechanism to determine moving shadow for operating vehicle safely (Stein: Abstract).
Regarding Claim 7, Batur as modified teaches all elements of Claims 1/6. Batur as modified further teaches:
The method of claim 6 wherein registering the plurality of images includes using the homographies to warp the at least some images into the common coordinate system (Stein: Fig. 4, Warp images, follow by homography process, and refined warp for shadow detection).
Regarding Claim 16, Batur as modified teaches all elements of Claim 1. Batur as modified further teaches:
The method of claim 1 wherein the common coordinate system is a coordinate system is a coordinate system associated with a first image of the plurality of images (Piyathilaka: Chapter II, FFT based image registration in visual odometry for localization of field robot , where registered coordinator can be design dependence, e.g. Stein: Fig. 4, first image warps onto 2nd image or vise verse; ).
Claims 8-11 are rejected under 35 U.S.C. 103 as being unpatentable over US 20190339706 A1 (Batur), in view of Piyathilaka, L. and Munasinghe, R., 2010, December. An experimental study on using visual odometry for short-run self localization of field robot. In 2010 Fifth International Conference on Information and Automation for Sustainability (pp. 150-155). IEEE (Piyathilaka) and in further view of Aqel, M.O., Marhaban, M.H., Saripan, M.I. and Ismail, N.B., 2016. Review of visual odometry: types, approaches, challenges, and applications. SpringerPlus, 5(1), pp.1-26 (Aqel), Bouman, K.L., Ye, V., Yedidia, A.B., Durand, F., Wornell, G.W., Torralba, A. and Freeman, W.T., 2017. Turning corners into cameras: Principles and methods. In Proceedings of the IEEE International Conference on Computer Vision (pp. 2270-2278) (Bouman), US 20180225529 A1 (Stein) and US 20100111362 A1 (Huang).
Regarding Claim 8, Batur as modified teaches all elements of Claims 1/6-7. Batur as modified further teaches:
The method of claim 1 wherein determining the change of illumination in the sensor region over time includes determining a score characterizing the change of illumination in the sensor region over time (Bouman: Figs. 1-3, hidden shadow motion is determined through intensity and color changes over time, where using a score or other means for characterizing change is design and application choices, e.g. Huang’s Fig. 6).
It would have been obvious for one of ordinary skill in the art before the effective filling date of the claimed invention was made to modify Batur as modified with using pixel value variations to determine shadow of the moving object as further taught by Huang. The advantage of doing so is to provide a mechanism to automatically detect shadow of moving object accurately (Huang: [0002]-[0011]).
Regarding Claim 9, Batur as modified teaches all elements of Claims 1/6-8. Batur as modified further teaches:
The method of claim 8 wherein determining the object detection result includes comparing the score to a predetermined threshold (Huang: Fig. 6).
Regarding Claim 10, Batur as modified teaches all elements of Claims 1/6-9. Batur as modified further teaches:
The method of claim 9 wherein the object detection result indicates that an object is detected if the score is equal to or exceeds the predetermined threshold and the object detection result indicates that no object is detected if the score does not exceed the predetermined threshold (Huang: Fig. 6).
Regarding Claim 11, Batur as modified teaches all elements of Claim 1. Batur as modified further teaches:
The method of claim 1 wherein determining the change of illumination in the sensor region over time further includes performing a color amplification procedure on the plurality of registered images (Bouman: Fig. 1, color magnification).
Claims 12-15 are rejected under 35 U.S.C. 103 as being unpatentable over US 20190339706 A1 (Batur), in view of Piyathilaka, L. and Munasinghe, R., 2010, December. An experimental study on using visual odometry for short-run self localization of field robot. In 2010 Fifth International Conference on Information and Automation for Sustainability (pp. 150-155). IEEE (Piyathilaka) and in further view of Aqel, M.O., Marhaban, M.H., Saripan, M.I. and Ismail, N.B., 2016. Review of visual odometry: types, approaches, challenges, and applications. SpringerPlus, 5(1), pp.1-26 (Aqel), Bouman, K.L., Ye, V., Yedidia, A.B., Durand, F., Wornell, G.W., Torralba, A. and Freeman, W.T., 2017. Turning corners into cameras: Principles and methods. In Proceedings of the IEEE International Conference on Computer Vision (pp. 2270-2278) (Bouman), US 20180225529 A1 (Stein), US 20100111362 A1 (Huang) and US 20180122144 A1 (Hubo).
Regarding Claim 12, Batur as modified teaches all elements of Claims 1/11. Batur as modified does not teach explicitly on applying a low-pass filter to the plurality of color amplified images. However Hubo teaches:
The method of claim 11 wherein determining the change of illumination in the sensor region over time further includes applying a low-pass filter to the plurality of color amplified images (Hubo: [0069]-[0072], a low-pass filter is applied for noise reduction and followed by morphological operations like dilation and etc.).
It would have been obvious for one of ordinary skill in the art before the effective filling date of the claimed invention was made to modify Batur as modified with applying a low-pass filter to the plurality of color amplified images as further taught by Hubo. The advantage of doing so is to provide a mechanism to detect an occluded object based on image property of the occluded object (Hubo: Abstract).
Regarding Claim 13, Batur as modified teaches all elements of Claim 1/11-12. Batur as modified further teaches:
The method of claim 12 wherein determining the change of illumination in the sensor region over time further includes applying a threshold to pixels of the plurality of images to classify the pixels as either changing over time or remaining static over time (Batur: Figs. 3A-C, using classification process to detect pixel change over time for shadow motion detection, where ground truce forms comparison train reference or thresholds).
Regarding Claim 14, Batur as modified teaches all elements of Claim 1/11-13. Batur as modified further teaches:
The method of claim 13 wherein determining the change of illumination in the sensor region over time further includes performing a morphological filtering operation on the pixels of the images (Hubo: [0069]-[0072], a low-pass filter is applied for noise reduction and followed by morphological operations like dilation and etc.).
Regarding Claim 15, Batur as modified teaches all elements of Claim 1/11-14. Batur as modified further teaches:
The method of claim 14 wherein determining the change of illumination in the sensor region over time further includes generating a score characterizing the change of illumination in the sensor region over time including summing the morphologically filtered pixels of the images (Huang: Fig. 6, accumulated histograms).
Conclusion
THIS ACTION IS MADE FINAL. See MPEP § 706.07(a). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a). 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZHITONG CHEN whose telephone number is (571)270-1936.  The examiner can normally be reached on M-F 9:30am - 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Yuwen Pan can be reached on 571-272-7855.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ZHITONG CHEN/
Primary Examiner, Art Unit 2649